Citation Nr: 9920278	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-30 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disorder for the period prior to September 23, 
1997.

2.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disorder for the period on and after September 
23, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had honorable military service from December 1956 
to December 1959 and from August 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's claims for a 
compensable evaluation for a left knee disorder and for 
service connection for right knee, right hip, and right 
shoulder disorders as secondary to his service-connected left 
knee disorder.

In August 1997, the Board remanded this case, including all 
of the aforementioned issues, back to the RO for further 
action.  In a July 1998 rating decision, the RO granted the 
veteran's three claims for service connection and increased 
the evaluation for a left knee disorder to 10 percent, 
effective May 18, 1992, and then to 30 percent, effective 
September 23, 1997.  Both the prior 10 percent evaluation and 
the current 30 percent evaluation remain viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a statement received by the RO in November 1998, the 
veteran indicated that he disagreed with the effective dates 
assigned for the disability evaluations for his service-
connected right knee, right hip, and right shoulder 
disorders.  The RO should issue a Statement of the Case 
addressing whether earlier effective dates are warranted for 
the grants of service connection for these disabilities.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  For the period prior to September 23, 1997, the veteran's 
left knee disorder was productive of flexion limited to 100 
degrees and some pain on stress maneuvers but was not more 
than slight in terms of severity.

3.  For the period on and after September 23, 1997, the Board 
observes that the veteran's left knee disorder has been shown 
to be manifested by flexion to 70 degrees, limitation of 
motion due to discomfort, moderate crepitus, and a high 
degree of instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left knee disorder for the period prior to September 
23, 1997 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1998).

2.  The criteria for an evaluation in excess of 30 percent 
for a left knee disorder for the period on and after 
September 23, 1997 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In this case, the RO initially granted service connection for 
a left knee disorder in a November 1992 rating decision on 
the basis of in-service evidence of a left knee injury and 
subsequent surgery.  A noncompensable (zero percent) 
evaluation was assigned, effective May 1992.  In light of the 
results of a September 1997 VA examination, the RO, in a July 
1998 rating decision, increased this evaluation to 10 
percent, effective May 18, 1992, and to 30 percent, effective 
September 23, 1997.  As noted above, both the prior 10 
percent evaluation and the current 30 percent evaluation 
remain at issue in this case.  

The veteran underwent a VA examination in February 1994, 
during which he complained of worsening pain in the left 
knee. The examination revealed flexion of the knees to 120 
degrees without complaints of pain.  There was no apparent 
deformity, inflammation, or effusion of the knees.  While 
good stability of the knees was noted, the examiner indicated 
that there was "some pain on stress maneuvers of the left 
knee."  The pertinent diagnosis was status post left knee 
injury, with residual degenerative arthritis of the left 
knee.  However, x-rays revealed no abnormalities of the left 
knee.

A May 1994 VA treatment record indicates that the veteran had 
range of motion of the left knee from zero to 100 degrees.  
An August 1994 VA treatment record contains an assessment of 
bilateral knee degenerative joint disease, but this treatment 
record does not indicate that this assessment was supported 
by x-ray findings.

During his March 1995 VA hearing, the veteran reported 
weakness of the left knee.  He also testified that the knee 
was painful upon bending and stooping.

Following the Board's August 1997 remand, the veteran 
underwent a second VA examination in September 1997.  An 
examination of the left knee revealed flexion to 70 degrees, 
limited by discomfort.  There was no palpable bony 
abnormality or intra-articular fluid, and there was a 
moderate degree of crepitus on passive flexion and lax 
ligamental functioning in both the medial and lateral 
collateral ligaments.  The joint appeared to be very 
unstable.  The pertinent diagnosis was an unstable left knee 
joint due to chronic ligament and cartilage damage, and the 
examiner opined that the degree of functional loss of the 
left knee exceeded 60 to 70 percent.  X-rays of the knees 
revealed bilateral osteosclerosis of the proximal end of the 
tibia, fibula metaphysis/diaphysis, a left femoral exostosis 
or osteophyte of the lower end of the femur, and pellegrini 
stieda.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

The RO has evaluated the veteran's left knee disorder by 
analogy at the 10 percent rate for the period prior to 
September 23, 1997 and at the 30 percent rate for the period 
on and after that date under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1998).  See 38 C.F.R. §§ 4.20, 4.27 (1998) 
(pertaining to ratings by analogy).  The Board would point 
out that Diagnostic Code 5257 contemplates painful motion and 
functional loss due to pain.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996); 38 C.F.R. §§ 4.40, 4.45 (1998); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Under this 
code section, a 10 percent evaluation is warranted for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent evaluation is in order for moderate recurrent 
subluxation or lateral instability of the knee.  In cases of 
severe recurrent subluxation or lateral instability of the 
knee, a 30 percent evaluation is warranted.

For the period prior to September 23, 1997, the Board 
observes that the left knee symptomatology included flexion 
limited to 100 degrees and some pain on stress maneuvers.  
This evidence does not establish that the veteran's left knee 
disability was more than slight in degree during that period, 
and, as a result, an evaluation in excess of 10 percent under 
Diagnostic Code 5257 was not warranted during that period.  
There was also no evidence of ankylosis of the knee in a 
favorable angle in full extension, or in slight flexion 
between zero and ten degrees (the criteria for a 30 percent 
evaluation under Diagnostic Code 5256); dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (the criteria for a 20 percent 
evaluation under Diagnostic Code 5258); flexion limited to 30 
degrees (the criteria for a 20 percent evaluation under 
Diagnostic Code 5260); extension limited to 15 degrees (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5261); or malunion of the tibia and fibula, with moderate 
knee or ankle disability (the criteria for a 20 percent 
evaluation under Diagnostic Code 5262).  As such, there is no 
schedular basis for an evaluation in excess of 10 percent for 
the veteran's left knee disability for the period prior to 
September 23, 1997.

For the period on and after September 23, 1997, the Board 
observes that the veteran's left knee disorder has been shown 
to be manifested by flexion to 70 degrees, limitation of 
motion due to discomfort, moderate crepitus, and a high 
degree of instability.  However, the assigned 30 percent 
evaluation is the maximum available under Diagnostic Code 
5257, and a higher evaluation under the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1998) is not warranted in cases 
where a disability is evaluated under Diagnostic Code 5257.  
See Johnson v. Brown, 9 Vet. App. at 11.  Moreover, there is 
no evidence of ankylosis of the knee in flexion between 10 
and 20 degrees (the criteria for a 40 percent evaluation 
under Diagnostic Code 5256); extension limited to 30 degrees 
(the criteria for a 40 percent evaluation under Diagnostic 
Code 5261); or nonunion of the tibia and fibula, with loose 
motion and requiring a brace (the criteria for a 40 percent 
evaluation under Diagnostic Code 5262).  As such, there is no 
schedular basis for an evaluation in excess of 30 percent for 
the veteran's left knee disability for the period on and 
after September 23, 1997.

The Board also observes that, under VAOPGCPREC 23-97 (July 1, 
1997), multiple ratings are authorized under Diagnostic Codes 
5003 and 5257 when a claimant has both instability and 
arthritis of the knee.  In this case, instability of the left 
knee has clearly been shown by the evidence of record.  The 
veteran has also been diagnosed with degenerative arthritis 
of the left knee.  However, there is no x-ray evidence 
showing degenerative arthritis of the left knee, and x-ray 
findings of arthritis are required for the application of 
Diagnostic Code 5003.  As such, the record provides no basis 
for a separate disability evaluation for arthritis of the 
left knee.

Overall, the evidence of record provides no basis for an 
evaluation in excess of 10 percent for a left knee disorder 
for the period prior to September 23, 1997, or for an 
evaluation in excess of 30 percent for the period on and 
after September 23, 1997.  Therefore, the preponderance of 
the evidence is against the veteran's claims for higher 
evaluations for a left knee disorder.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left knee disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An evaluation in excess of 10 percent for a left knee 
disorder for the period prior to September 23, 1997 is 
denied.

An evaluation in excess of 30 percent for a left knee 
disorder for the period on and after September 23, 1997 is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

